ROBERTS, J.
The Appellant, Robert Miller, appeals his consecutive mandatory minimum sentences for kidnapping, aggravating battery, and possession of a firearm by a convicted felon. He argues that the trial court incorrectly imposed consecutive mandatory minimum sentences under section 775.087, Florida Statutes, the 10-20-Life statutes, when there was only one victim of the offenses. We reject this argument. In accordance with Walton v. State, 106 So.3d 522 (Fla. 1st DCA 2013), we affirm the sentencing scheme .because the plain language of section 775.087(2)(d) permits the imposition of consecutive mandatory minimum sentences for multiple convictions involving only one victim where the defendant was carrying a fireai'm.
AFFIRMED.
MARSTILLER and SWANSON, JJ., concur.